UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  2/12/2020
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   17-cv-00332 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
ATLANTIC DEVELOPMENT GROUP, LLC ET AL,                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the parties shall appear for a post-discovery conference on May 19, 2020
at 2:00 p.m. in Courtroom 15C of the U.S. District Court for the Southern District of New York,
500 Pearl Street, New York, New York.

        In advance of the conference and no later than May 5, 2020, any party intending to move
for summary judgment shall file on ECF a letter, not to exceed three pages in length, setting forth
the basis for the anticipated summary judgment motion, including the legal standards and
elements governing the claims at issue. Any party intending to oppose that motion shall file on
ECF a letter, not to exceed three pages in length, setting forth anticipated arguments in
opposition by May 12, 2020. The content and timing for any anticipated motions for summary
judgment will be discussed at the May 19, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order will also be discussed at the May
19, 2020 conference.


Dated: February 12, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
